DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claims 2-3, 11, 14, and 18-20 have been cancelled.  Amendments to claims 1, 4, and 15-16 are acknowledged and entered.  Claims 1, 4-10, 12-13, and 15-17 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210206812A1, Published 07/08/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed on 02/11/2022 is acknowledged and entered.  

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 08/10/2022 regarding the previous Office action dated 02/10/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection – necessitated by amendment.)  Claim 1 and dependent claims 4-10, 12-13, and 15-17 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to read upon “a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, harboring 1 or 2 or 3 point mutation(s), wherein said point mutation(s) consist of at least one exchange of an amino acid with another amino acid, and further comprising a cysteine residue at an N-terminal or C-terminal position”.  As the claim is drawn to a peptide comprising SEQ ID NO:4, this reads upon peptides longer than SEQ ID NO:4, so long as they comprise SEQ ID NO:4, especially since it is claimed that there is a cysteine residue at an N- or C-terminal location.  However, the wording of the claim does not clarify where said substitution point mutation should occur; for instance, under one reasonable interpretation, the 1 or 2 or 3 point mutations can occur in the sequence identified as SEQ ID NO:4.  However, in another reasonable interpretation, said point mutations can occur outside SEQ ID NO:4 in the remaining portions of the peptide.  If the latter interpretation is true, then it is further unclear as to how one of skill in the art is to determine if a residue is a substitution mutation (e.g. it is not clear as to what is the “base” sequence for comparison.)  It is also unclear if the “C” residue is to be considered a “substitution” mutation or not when taking into account the 1-3 substitutions which may occur.  The claim should be amended to clarify 1) if the point mutations only occur in the “SEQ ID NO:4” region, only occur in the remainder of the peptide outside of the SEQ ID NO:4 region, or both, 2) if the substitution mutations occur outside the SEQ ID NO:4 region, what is the base sequence for comparison to determine if the non-SEQ ID NO:4 residues have been mutated, and 3) whether or not the “C” at the N- or C-terminus counts towards the possible substitution mutations.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 4-10, 12-13, and 15-17 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.



(New rejection – necessitated by amendment.)  Claim 4 and dependent claims 5, 8-9, and 15-17 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 utilizes the term “harboring” with respect to amino acid sequence mutations that must be present in the peptide.  From the wording of the claim and the specification, it is unclear if “harboring” is equivalent to “comprises” (open-ended, allowing for additiional, unrecited mutations to be present) or is equivalent to “consists of” (close-ended, not allowing for additional, unrecited mutations to be present.)  As claim 4 depends upon amended claim 1, which is also rejected for being unclear as to the metes and bounds of the claimed invention, it is unclear how to interpret this limitation, and further, dependent claims do not clarify how to interpret “harboring”.  Instant claim 5 depends upon claim 4 and also utilizes this phraseology.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 4 is rejected on the grounds of being indefinite.  Claims 5, 8-9, and 15-17 are also rejected since they depend from claim 4, but do not remedy these deficiencies of claim 4.


	


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claim 4 and dependent claims 5, 8-9, and 15-17 thereof are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 4 does not require the point mutations present in claim 1 to also remain in claim 4, and claim 4 notes the sequence comprises anywhere from 1-9 point mutations (wherein “point mutation” in claim 4 is interpreted as any substitution, deletion, or insertion as the clarification that they have to be substitution mutations is only present in instant claim 1), the point mutations in claim 4 could be substitutions that “revert” the 1-3 substitution point mutations back to their wild-type counterparts, thus broadening the claim limitations on which claim 4 depends.  Further, it is not clear if the use of the word “harbor” is intended to read upon the transitional phrase “comprises” or “consists of”, so it is unclear if the peptide can comprise additional mutations (see 35 USC 112 rejection supra.)  Claims 5, 8-9, and 15-17 thereof are also rejected as they depend upon claim 4, but do not remedy the deficiencies of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, harboring 1 or 2 or 3 point mutation(s), wherein said point mutation(s) consist of at least one exchange of an amino acid with another amino acid, and further comprising a cysteine residue at an N-terminal or C-terminal position.
Further limitations on the synthetic peptide according to claim 1 are wherein said synthetic peptide comprises the amino acid sequence of SEQ ID NO:214, harboring 1 or 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 point mutation(s)(claim 4); wherein the amino acid sequence of SEQ ID NO:214 harbors 1 or 2 or 3 point mutation(s)(claim 5); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 6); wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 7); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 8); wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 9); a nucleic acid sequence encoding the synthetic peptide according to claim 1 (claim 10); and a pharmaceutical composition comprising the synthetic peptide according to claim 1 (claim 12), further comprising at least one pharmaceutically acceptable excipient, diluent or carrier (claim 13).
Further limitations on the synthetic peptide according to claim 4 are wherein said synthetic peptide comprises an amino acid sequence with at least 75% sequence identity to SEQ ID NO:214 (claim 15); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 16); and wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 17).



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1 and 4 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring HA peptide fragments and methods of delivery thereof without significantly more. Note the rejection is withdrawn with respect to claims 3, 11, 14, and 20 in light of the cancellation of said claims and is extended to include claims 5 and 15 in light of the amendments to the claims.  
The claim(s) recite(s) a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, harboring 1 to 3 substitution point mutation(s), and further comprising a cysteine residue at an N-terminal or C-terminal position. This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the claims read upon natural proteins and fragments thereof, especially fragments from influenza A HA proteins, and natural infection from influenza viruses. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with the breadth of the claimed invention, the peptide must comprise SEQ ID NO: 4 and have a cysteine (C) residue at either the N- or C- terminus of the peptide and can have 1-3 point mutations, where the point mutations may be substitutions.  While the preamble notes the peptide is “synthetic”, this is essentially a product-by-process limitation and does not place any patentable weight on the invention, as a sequence made in silico would be undiscernible from that made in vivo.  As noted in the 35 USC 112b rejection supra, it is unclear where in the peptide the substitution mutations are to occur.  Using one reasonable interpretation that the substitution must occur within only the SEQ ID NO:4 region, the alignment with the sequence from GenBank Deposit AFD32428 shows, a naturally-occurring influenza HA sequence aligns with 100% identity to SEQ ID NO:4 with a L2I substitution, and if the sequence is extended, a fragment of the naturally-occurring sequence ends in a “C” residue and comprises SEQ ID NO:4 at 100% identity (See NCBI BLAST results; sequence below has SEQ ID NO:4 underlined and bold and the cysteine in bold):
	cpr yvkqntlkla tgmrnvpekq trgifgaiag fiengwegmv


Therefore, at least one reasonable interpretation of the invention is encompassed by naturally-occurring influenza HA sequences.  Further, this sequence would also fall under the metes and bounds of instant claim 4, as it shares 100% identity with SEQ ID NO:214, comprises an N-terminal cysteine residue, and comprises at least 1 substitution mutation (although as set forth supra claim 4 allows for the point mutations to be substitutions, deletions, and insertions.)
Further, as the methods are broadly and generically claimed, and do not comprise specific steps for administration or specific amounts to be administered, and since a “carrier” can reasonably read upon water or other physiologically compatible solutions that would not change the sequence, the methods read upon natural infection from an influenza virus.
In order to overcome this rejection, it is suggested the product claims be amended to clearly read upon peptides which are not naturally occurring.  This can be done by incorporating limitations from claims which were not included in this rejection, or by amending the claims to read upon peptides with marked differences from their naturally-occurring counterparts (e.g. inclusion of a heterologous tag, adjuvant within a solution, etc.)  The method rejections may be overcome by amending the claims to read upon non-naturally occurring peptides and/or the inclusion of specific steps that would not read upon natural infection from influenza (e.g. delivery of the peptide by injection).  These are just suggestions, as applicant is free to amend the claims as they deem necessary or argue that the claims are drawn towards patent-eligible subject matter.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the incorporation of the limitations of instant claim 2 overcome the rejection.  However, the limitations of instant claim 2 and the amendment to clarify that the point mutations are amino acid (aa) substitution mutations changes the scope of instant claim 1 beyond the simple incorporation of claim 2’s limitations, and as set forth supra, the exact metes and bounds of those limitations are unclear.  Regardless, under one reasonable interpretation, a search of the art showed that at least one naturally occurring influenza HA sequence comprises a substitution mutation over the region encompassed by SEQ ID NO:4, as pointed out supra, thus rendering the claims patent ineligible.  
For at least these reasons and those set forth supra, the rejection has been maintained in part and extended.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of claims 11 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the cancellation of said claims. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 6-7, 10-14, 16-17, and 20 under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Kubler-Kielb et. al. (WO2013049535A2, Pub. 04/04/2013, Priority 09/30/2011; hereafter “Kubler-Kielb”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 1, 4-10, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Kubler-Kielb et. al. (WO2013049535A2, Pub. 04/04/2013, Priority 09/30/2011; hereafter “Kubler-Kielb”) as evidenced by Obenauer et. al. (Obenauer JC, et. al.  hemagglutinin [Influenza A virus (A/blue-winged teal/Alberta/120/1991(H3N8))].  GenBank: ABI84412.1. Dep. 09/21/2006.; hereafter “ABI84412”.)
The Prior Art
Kubler-Kielb teaches heterodimer fusion peptides which comprise the influenza fusion peptide (residues 1-16 of SEQ ID NO:1 aligns with 100% identity to SEQ ID NO: 4 of the instant claims; See e.g. pp. 16-17, ¶ bridging pages.)  Kubler-Kielb teaches SEQ ID NO: 36, which comprises SEQ ID NO:4, 5 additional amino acids, and a cysteine residue at the C-terminus.  Under one reasonable interpretation of instant claim 1, SEQ ID NO: 36 is a fragment of an HA protein, such as the naturally-occurring sequence of ABI84412 (thus the “base”), wherein three substitutions have occurred (D19K, G20K, W21K) and a “C” residue has been added to the C-terminus, thus teaching a sequence which meets the limitations of instant claim 1.  

AXK58865.1 	1 GLFGAIA GFIENGWEGMIDGW     21
SEQIDNO36	1 GLFGAIA GFIENGWEGMIKKKC    22
SEQIDNO4	1 GLFGAIA GFIENGWEG 	     16
SEQIDNO214	1 GLFGAIA GFIENGWEGCGGEKEKEK 25


SEQ ID NO: 36 is 63.6% identical to SEQ ID NO: 214, and comprises 8 mutations.  As it is unclear as to the metes and bounds of claim 1, and whether instant claims 4 and 5 properly further limit instant claim 1, and the metes and bounds of instant claims 4-5, one reasonable interpretation is that the sequence of instant claim 4 must comprise SEQ ID NO:4 (yes), must comprise a cysteine at the N- or C-terminal domain (yes), and must comprise at least 1 to 3 or at least 1 to 11 point mutations (yes); thus, under at least one reasonable interpretation of instant claims 4-5, Kubler-Kielb anticipates the invention encompassed by said claims.   
SEQIDNO36	1 GLFGAIA GFIENGWEGMIKKKC    22
		  ||||||||||||||||****|****
SEQIDNO214	1 GLFGAIA GFIENGWEGCGGEKEKEK 25

Kubler-Kielb teaches the fusion peptide may have a cysteine linker at its N- or C-terminus, and fusion peptides with additional residues (p. 16, ¶5; instant claims 1, 6-9).  Kubler-Kielb teaches nucleic acid plasmids and vectors which encode the peptide sequences (p. 26, ¶ 2-3; instant claim 10).  Kubler-Kielb teaches prophylactic and therapeutic vaccines which comprise the peptides within pharmaceutical compositions and physiologically-acceptable vehicles and ingredients (p. 13, ¶3; p. 14; ¶4; p. 19, ¶ 4; instant claims 12-13).  
For at least these reasons, Kubler-Kielb teaches the limitations of instant claims 1, 4-10, and 12-13, and anticipates the inventions covered by the metes and bounds of these claims. 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not entirely persuasive.  While the original rejection over Kubler-Kielb has been withdrawn, in light of the amendments to the claims, a new rejection was made utilizing the evidentiary teachings of Obenauer to show the inherency of Kubler-Kielb’s teachings under one interpretation of the claims.  
Applicant argues that the claims have been amended to require mutations to SEQ ID NO:4, and that Kubler-Kielb fails to teach said mutations.  However, as set forth with the 35 USC 112b rejection supra, the metes and bounds of the claimed mutations are unclear, and it remains that Kubler-Kielb under at least one reasonable interpretation of the amended claim language still anticipates the invention encompassed by said claims.  Therefore, this argument is not persuasive.  
For at least these reasons, Kubler-Kielb still anticipates the instant claims as noted herein.


(New rejection – necessitated by amendment.)  Claim(s) 1, 4-5, 10, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walti et. al. (US6,210,708B1, Iss. 04/03/2001, Priority 05/08/1996; hereafter “Walti”.)
The Prior Art
Walti teaches positively charged virosomes for the efficient delivery of genetic material to cells in vitro and in vivo (entire document; see abstract.)  Table 1 teaches synthetic fusion peptides or proteins capable of inducing and/or promoting a fusion reaction between the virosome membrane and a lipid membrane of the target cell.  SEQ ID NO:5 of Walti comprises SEQ ID NO:4 with an N-terminal cysteine and a point mutation of G>E, while SEQ ID NO: 6 comprises SEQ ID NO:4 with a C-terminal cysteine and the same G>E point mutation (see alignments below; instant claim 1).  Examples 1-3 teach the generation of the fusion peptides from plasmids (starting at bottom of Col. 11; instant claim 10).  Walti teaches the peptides may be used in pharmaceutical compositions which comprise useful additives and pharmaceutically-acceptable carriers (Col. 7, ¶2; instant claims 12-13).  Further, SEQ ID NO: 6 comprises at least 10 point mutations compared to SEQ ID NO: 214, and per at least one reasonable interpretation of instant claims 4-5, anticipates the invention encompassed by said claims.  
For at least these reasons, Walti teaches the limitations of instant claims 1, 4-5, 10, and 12-13, and anticipates the invention encompassed by said claims.  
SEQIDNO5:  CCCGLFEAIA GFIENGWEGMIDG
              ||| ||||||||||||
SEQIDNO4:     GLFGAIA GFIENGWEG  

SEQIDNO6:     GLFEAIA GFIENGWEGMIDGCCC
              ||| ||||||||||||
SEQIDNO4:     GLFGAIA GFIENGWEG  

SEQIDNO214:	GLFGAIA GFIENGWEGCGGEKEKEK
||| ||||||||||||    
SEQIDNO6:	GLFEAIA GFIENGWEGMIDGCCC


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 4-10, 12-13, and 15-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,961,279.  Note the rejection of claims 2-3, 11, 14, and 18-20 has been withdrawn in light of the cancellation of said claims. 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL B GILL/
Primary Examiner, Art Unit 1648